Pee Ourlui.
This suit was brought in the Passaic District Court to recover the balance dne of $24 on a written contract. The ease was tried by the judge without a jury, resulting in a judgment for the defendant. The testimony shows that the defendant cannot read. He testified that he signed the paper on which the suit is based, because he was told that it was not an agreement, but only a receipt for the money that he had paid.
The case is controlled by onr decision in the case of Edison Fixture Co., Inc., v. Gleason, 3 N. J. Adv. R. 194; 127 Atl. Rep. 555. That ease holds the evidence permitted of the inference by the trial judge, sitting without a jury, that the plaintiff deceived the defendant as to the fact that the defendant was signing a contract by the false representation that he was signing, as a matter of form, a paper having no obligating force. So, in the present case.
The judgment is affirmed, with costs.